Citation Nr: 1502280	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-27 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, including as secondary to herbicide exposure or secondary to service-connected psoriasis.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1981 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, including all relevant evidence contained in her Virtual VA and the Veterans Benefits Management System (VBMS) efolders.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for type II diabetes, which she claims is secondary to exposure to herbicides or polychlorinated biphenyl (PCB) while at Fort McClellan, Alabama for basic training, or is etiologically related to her already service-connected psoriasis.  In support of this latter contention, she cited to a study published in June 2012 by the Perelman School of Medicine at the University of Pennsylvania, indicating an increased risk of Type II diabetes for those with psoriasis.  A current examination of the Veteran should be accomplished, and an opinion obtained as to whether her diabetes may be linked to service or her disability as she contends.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private medical records concerning the Veteran's type II diabetes.

2.  Then schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of her type II diabetes.  The record  should be made available to, and reviewed by, the examining VA clinician(s), and examination report(s) should note that such evidentiary review took place. 

After a review of the record on appeal and an examination of the Veteran, the examiner is asked to provide answers to the following questions:

a.  Is it at least as likely as not that the Veteran's type II diabetes is related to in-service exposure to environmental hazards?  

b.  Is it at least as likely as not that the Veteran's type II diabetes was caused or aggravated (permanently worsened) by her service-connected psoriasis?

In answering these questions, the examiner(s) should specifically address the June 2012 research study from the Perelman School of Medicine at the University of Pennsylvania referenced by the Veteran in her appellate brief.  

If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation. 

If the examiner cannot provide an answer to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be taken.

A complete rationale for all findings and conclusions should be set forth in a report.

3.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and her representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

